Citation Nr: 0434084	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-35 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected left index finger degenerative joint disease 
secondary to trauma.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the above claim for an increased 
rating.  The RO in Boston, Massachusetts, currently has 
jurisdiction over this case.  

In September 2004, the veteran presented oral testimony 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims file.  


FINDING OF FACT

The veteran's left index finger degenerative joint disease 
secondary to trauma is manifested by favorable ankylosis of 
the distal interphalangeal joint with complaints of pain and 
cramping.  


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
left index finger degenerative joint disease secondary to 
trauma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 
5010-5225 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

Service medical records show the veteran's left distal 
interphalangeal (DIP) joint was surgically solidly fused in 
October 1979.  In June 1980, the RO granted service 
connection for left index finger degenerative joint disease 
secondary to trauma, evaluated as 10 percent disabling.  In 
March 2002, the veteran submitted a claim for an increased 
rating.  He said that he was experiencing, pain, muscle 
spasms, and cramps, and was having problems grasping things.  
He stated that he worked for the postal service and used his 
hands continuously.

The claims file contains the veterans VA medical records, 
dated from 2001 to 2003.  In September 2001, the veteran 
complained that his second left digit MCP joint got stuck and 
he had to move the finger out of position in order to 
straighten it out.  In November 2001, he was seen with 
complaint of pain on the tip of his left index finger.  There 
were no signs of pathology and recent x-rays were 
unremarkable.  On examination in March 2002, there was a 
joint deformity and shortening of the second digit of the 
left hand.  There was no locking; however, there was 
decreased range of motion at the MCP and PIP joints.  The 
assessment was trigger finger.

In May 2002, the veteran complained of pain over the PIP, 
DIP, and MP joints.  He denied any numbness or tingling.  
There was a deformity of the nail of the left index finger.  
He had no motion at the DIP joint but the full range of 
motions of the PIP and MP joints.  Neurovascularly, he was 
grossly intact.  The veteran received a Kenalog injection.  
The examiner noted that he could return to his duties on the 
following day.  

In June 2002, the veteran reported that his finger did not 
lock that frequently following the Kenalog injection, but 
complained of spontaneous left index finger MP dislocation or 
locking.  He worked as a mailman, and it bothered him off an 
on.  He denied any tingling, numbness, symptoms of carpal 
tunnel, or neuropathy, even though there was gross wasting of 
his first dorsal interosseous.  The impression was possible 
subluxation of the extensors from instability.

The veteran was afforded a VA examination in July 2002.  He 
noted that his service-connected left index finger disability 
gave him intermittent pain over the years, which had 
worsened.  He had constant pain at the tip of the left index 
finger.  He also had muscle spasms in his left hand and 
cramps in the index finger 4-5 times per week.  With the 
cramps lasting about 10 minutes with severe pain, the veteran 
used his other hand to bend the finger back.  He also 
received steroid injections into the joint twice without 
relief.  

The examiner noted the veteran was right handed and an 
examination showed he was able to tie his shoes, fasten 
buttons, pick up a piece of paper and tear it without 
difficulty, with both hands.  The distance from the tips of 
the fingers to the medial transverse fold of the palm was 1.5 
centimeters (cm), bilaterally.  He also had normal hand 
strength bilaterally.  There was a 1.5 cm surgical scar on 
the dorsum of the DIP joint, and another scar resulting from 
a subsequent pin insertion.  There was no tenderness or 
disfigurement.  The range of motion of the MP joint was 
normal at 90 degrees bilaterally.  The range of motion of the 
right PIP joint was normal at 100 degrees but the left PIP 
joint was slightly reduced to 90 degrees, due to pain.  Range 
of motion at the right DIP was normal at 90 degrees.  There 
was bony ankylosis of the DIP on the left.  Position of the 
ankylosis at the left index finger DIP was favorable, and 
ankylosis of the DIP joint was at -10 degrees.  There was 
pain, but no fatigue, weakness, lack of endurance, or 
incoordination on left index finger range of motion.  

The examiner also reviewed the veteran's left index finger x-
rays from September 2001, which showed post-fusion of the 
left index finger DIP.  There was a tiny calcification within 
the second MP joint, slight hyperextension of the middle 
phalanx and the proximal phalanx, tiny soft tissue 
calcification adjacent to the proximal phalanx.  These 
findings were consistent with degenerative arthritis and 
confirmed the bony ankylosis of the DIP joint.  The examiner 
diagnosed arthritis due to trauma, left index finger, with 
healed scar.  It was noted that the veteran had symptoms of a 
constant mild ache at the DIP joint and intermittent muscle 
cramping with calcification in the joint.

An examination report dated in April 2003 by Stephen F. Sand, 
M.D., noted the veteran's complaints of catching, locking, 
and pain in the left index finger.  It was also noted that a 
cortisone injection had eliminated the catching at this 
point.  However, there was persistent pain over the radial 
aspect of the MP joint that was exacerbated with use.  There 
was deformity of the left index finger in the distal portion 
with fusion of the DIP joint.  The veteran had full flexion 
of the MP and PIP joints.  There was tenderness of the radial 
base of the proximal phalanx.  There was no demonstrable 
triggering or tenderness in the flexor tendon.  Dr. Sand's 
diagnostic impressions were chronic tendonitis with trigger 
finger, and chronic tear of radial collateral ligament MP 
joint of the left index finger.  

At his September 2004 Board hearing, the veteran said his 
symptoms started getting worse about 5-6 years earlier, that 
he had missed time from work in the past three years, and 
that he sometimes had to work with the pain.  He described 
the pain as sometimes being an ache from the hand to the 
knuckle and at other times a locking of the hand due to a 
muscle spasm or twitching.  He was able to bend his finger 
except when having a spasm, which he reported getting 
intermittently.  His pain medication helped but his pain was 
continuous.  He reported missing work 3-4 times per month due 
to his disability.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 and 3.321(a) (2004).  In this case, 
VA's duties have been fulfilled to the extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in April 2002 and August 2003, 
which informed him of the requirements to establish an 
increased rating, of his and VA's respective duties, and 
asked him to submit information and/or evidence pertaining to 
the claim to the RO.  The timing and content of these 
letters, in conjunction, complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
VA and private medical records, as discussed below.  Efforts 
to obtain records from Dr. Peter Pleasants were unsuccessful.  
See Letters from the RO dated July 16, 2003, and September 
18, 2003.  The veteran has not indicated the existence of 
additional relevant records that the RO failed to obtain.  
Thus, VA has assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In July 2002, the veteran was provided with a 
VA medical examination, performed by QTC Medical Services.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  




B.  Entitlement to an increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  However, where an increased 
rating is at issue, as in this case, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's service-connected left index finger 
degenerative joint disease is evaluated under Diagnostic Code 
5010-5225.  According to Code 5010, joints affected by 
degenerative changes are to be evaluated under the diagnostic 
criteria evaluating limitation of motion in the affected 
joint.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
is to be evaluated as 20 percent disabling.  X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups is to be rated as 10 percent disabling.  
The percentage ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints are considered a group of minor joints.  38 C.F.R. 
§ 4.45.  Here, there is no evidence of involvement of two or 
more minor joint groups; accordingly, a 20 percent disability 
rating is not warranted under this code.    

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 26, 2002, the 
rating criteria for evaluating impairment of a single finger.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  In an October 
2003 statement of the case, the RO considered the new 
regulations, and the new rating criteria were provided to the 
veteran and his representative.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7-
2003 (November 19, 2003).

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating finger disabilities apply prior to the change 
in regulation, or August 26, 2002, and that the new criteria 
apply thereafter.  Regardless of this interpretation, the 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5225 for ankylosis of 
the index finger.  A 10 percent disability rating was the 
only schedular rating available for this disorder.  However, 
the schedule indicated that extremely unfavorable ankylosis 
would be rated as amputation under Diagnostic Codes 5152 
through 5156.  In order to classify the severity of ankylosis 
and limitation of motion of the fifth finger, it is necessary 
to evaluate whether motion is possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm.  
See 38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

The new rating criteria provide a 10 percent evaluation for 
ankylosis of the index finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5225, as 
amended by 67 Fed. Reg. 48784- 48787 (July 26, 2002).  Again, 
a 10 percent rating is the only schedular rating available 
for this disorder.  The rating schedule indicates that VA can 
also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers. For the index finger, the 
highest schedular rating provided is 10 percent, whether it 
affects the minor or the major hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229, as added by 67 Fed. Reg. 48784-48787 
(July 26, 2002).  Motion of the thumb and fingers should be 
described by appropriate reference to the joints whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can approximate 
the proximal transverse crease of palm.  38 C.F.R. § 4.71, as 
amended by 67 Fed. Reg. 48784-48787 (July 26, 2002).

With respect to evaluation of ankylosis of the index finger: 
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  (iii) If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
evaluate as unfavorable ankylosis.  (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, 
evaluate as favorable ankylosis.

An increased rating in not available under Diagnostic Code 
5225, under either the old or new rating criteria, because 10 
percent is the highest rating provided under this code.  
There were no findings of extremely unfavorable ankylosis, so 
as to warrant a rating as amputation under Diagnostic Codes 
5152 through 5156.  Rather, on examination in July 2002 the 
position of the ankylosis at the left index finger DIP joint 
was described as favorable.  

The Note at the new Code 5225 requires VA to consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  However, the medical evidence or 
record does not support finding that other digits or the 
entire hand is affected by the index finger disability.  For 
example, on examination in July 2002 the veteran was able to 
tie his shoes, fasten buttons, and pick up a piece of paper 
and tear it with no difficulty.  Hand strength was normal.  
Findings in the medical records are limited to the left index 
finger.  

Likewise, the maximum rating allowed under Diagnostic Code 
5229 for  limitation of motion of the index finger is 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).  VA 
regulations concerning functional loss are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated, as is the 
veteran's situation.  Cf. VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability under 
38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less 
than the maximum evaluation" under Diagnostic Code 5293); 
see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, an increased 
disability rating based on functional loss is not available.  

Other potentially applicable rating codes include Diagnostic 
Code 5153 for amputation of index finger.  Under the old and 
revised versions of Diagnostic Code 5153, amputation of the 
index finger through the middle phalanx or at the distal 
joint of either a major or minor hand is rated as 10 percent 
disabling.  A 20 percent rating requires amputation without 
metacarpal resection at the proximal interphalangeal joint, 
or proximal thereto, for either a major or minor hand.  A 
maximum rating for the major hand of 30 percent is warranted 
with metacarpal resection if more than one-half of the bone 
on the finger is lost.  The veteran does have some shortening 
of the second digit of the left hand; however, there have 
been no findings of amputation at the proximal 
interphalangeal joint, or proximal thereto, to warrant the 
assignment of a 20 percent rating.  To the contrary, it has 
been noted that the veteran has normal range of motion of the 
MP and PIP joints.  Nor have there been any findings of 
rotation or angulation of a bone.  

The veteran is also not entitled to a higher or separate 
rating for his 1.5 cm surgical scar, as the scar was 
described as healed and without tenderness or disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for an increased rating.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board 
regrets that a more favorable determination could not be made 
in this case.  


ORDER

Entitlement to a rating in excess of 10 percent for left 
index finger degenerative joint disease secondary to trauma 
is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



